DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/20/2022 has been entered and accepted. The amendment with regard to the claim objection of claim 12 has been accepted and the objection has been withdrawn. The amendments with regard to the 112b rejections of claims 1, 16-17, and 19 have been accepted the rejection withdrawn. The 112b rejection with regard to claim 8, however, is maintained.

Response to Arguments
Applicant’s arguments with respect the claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “from … to” is interpreted as being satisfied by any value within the given range. A piece of prior art which reads on one value within that range sufficiently satisfies the entire portion of the claim.
The term “at least” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
Regarding claims 1 and 19, the component described as “a male member extending from the motor” is being interpreted as being a component which is distinct and separate from the component described as “a rotating rod” based on applicant’s Figure 2 and specifications for the sake of compact prosecution.
Regarding claim 3, the term “extendable over and along an outer surface of the rotating rod” is being interpreted as “the prong extends on the outside of and along the length of the rotating rod”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the term “said tip end being unsupported by anything other than said bracket”. Said limitation is unclear as it could be interpreted as meaning that no other component is supporting the tip end regardless of it being directly or indirectly. For purpose of examination, the term will be interpreted as “said tip end is not directly supported by anything other than the bracket and the single rod member”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdeman (US 4932391 A) in view of Brown (US 20140261013 A1).
Regarding claim 1, Bierdeman teaches a rotisserie assembly (Figure 4) comprising: 
a bracket (second connection means 24) that is attachable to a single rod member (Column 3 Lines 62-65; second connection means 24 connects support post 14 with support arm 16) extending upward proximate a heat source (Figure 1; support post 14 extends upwards next to heating means 20); 
a rotating rod (Column 4 Lines 48-55; second connection means 24 provides rotatable support for support arm 16) positionable within and extending from the bracket (Figure 1; support arm 16 can be seen positioned in and extending through second connection means 24 into motor 46 as support arm extension 40); and
a motor removably connected to the rotating rod (Column 4 Lines 64-69; motor 46 is connectable with the support arm extension 40 of support arm 16) and configured to rotate the rotating rod, any prongs along the rotating rod, and any food items positioned along the rotating rod (Column 5 Lines 1-8; support arm extension 40 for causing a revolving effect of support arm 16 and attached components including food)
While skewers 62 are not directly discussed with regard to the motor, because grill 26 and skewers 62 are analogous (Column 3 Lines 42-45) the motor 46 would also have rotated the skewers 62 when rotating the support arm 16. Furthermore, the connection hole of the third connection means 28 with the support arm 16 is non-circular (Figure 4) which further supports the idea that rotating the support arm 16 also rotate the skewers 62. 
wherein a portion of the rotating rod is positionable over the heat source (Figure 3 Column 4 Lines 22-39; heating means 20 generally under support arm 16)
while being connected to the single rod member extending upward proximate the heat source via the bracket and (Column 3 Lines 62-65; second connection means 24 connects support post 14 with support arm 16)
Bierdeman fails to teach:
the bracket further comprising a female member within the bracket
	the motor further comprises a male member extending from the motor and configured to engage the female member within the bracket, thereby securing the motor to the bracket
	Brown teaches a rotisserie, wherein:
the bracket (motor mounting bracket 80) further comprising a female member within the bracket (Figure 4; groove 330 of the motor mounting bracket 80)
	the motor (electric motor 140) further comprises a male member extending from the motor (Paragraph 27; motor fastening pin 541 from the motor 140) and configured to engage the female member within the bracket, thereby securing the motor to the bracket (Paragraph 27; groove 330 receives motor fastening pin 541 for removably coupling the motor 140 to the mounting plate).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Bierdeman with Brown and included a motor fastening pin that connects with a female groove portion of the bracket. This would have been so that the motor would be removably coupled with the bracket (Brown Paragraph 27) and to provide further support for the motor when motor is coupled to the bracket.

Regarding claim 2, Bierdeman as modified teaches the rotisserie assembly of claim 1, further comprising: 
one or more prongs (skewers 62 and third connection means 28) positionable along the rotating rod (Column 5 Line 67 – Column 6 Line 11; skewers 62 are each slidably held onto the support arm 16), wherein each prong comprises (i) a prong base (third connection means 28), and (ii) two or more prong stakes extending from the prong base (Figure 4; each third connection means 28 has two skewer rods 62 extending from it).
See claim interpretation above for “or”.

Regarding claim 3, Bierdeman as modified teaches the rotisserie assembly of claim 2, wherein:
each prong base comprises a hole extending therethough (Column 5 Line 67 – Column 6 Line 11; skewers 62 are each slidably held onto the support arm 16 by third connection means 28), 
Since the skewers are slidably held onto the support arm 16 by third connection means 28 and the third connection means 28 can be seen to be penetrated by support arm 16, there must be a hole extending through the third connection means through which the support arm is located when slid onto.
said hole being sized so that a given prong is extendable over and along an outer surface of the rotating rod.
See claim interpretation above for “extendable over and along an outer surface of the rotating rod”.
Figure 4 shows that the skewers 62 extend in a parallel direction to the direction that support arm 16 extends in.

Regarding claim 4, Bierdeman as modified teaches the rotisserie assembly of claim 2, wherein:
the one or more prongs are positioned along (Figure 4; skewers 62 are positioned along the support arm 16) and movable along the portion of the rotating rod (support arm 16) that is positionable over the heat source (Column 5 Line 67 – Column 6 Line 11; skewers 62 are each slidably held onto the support arm 16 by third connection means 28).
Because the skewers are slidably held to support arm 16, that means that they are also movable along the support arm 16.

Regarding claim 5, Bierdeman as modified teaches the rotisserie assembly of claim 2, wherein:
wherein the one or more prongs comprise two separate prongs (Figure 4; two third connection means 28 each with their own separate skewer rods 62 extending from it can be seen).

Regarding claim 7, Bierdeman as modified teaches the rotisserie assembly of claim 1, wherein:
(i) the motor (motor 46) is positioned along a first side of said bracket (Figure 3; motor 46 is positioned on one side of the second connection means 24), and 
(ii) the portion of the rotating rod that is positionable over the heat source is positioned along a second side of said bracket, said second side being opposite said first side (Figure 3; portion of support arm 16 over heating means 20 is located on the opposite side of second connection means 24 from the motor 46).

Regarding claim 8, Bierdeman as modified teaches the rotisserie assembly of claim 1, wherein:
said rotating rod (support arm 16) comprises 
(i) a motor-engaging end (Column 4 Lines 64-68; support arm extension 40 is connected to motor 46) and 
(ii) a tip end opposite the motor-engaging end (Figure 3; tip end of support arm 16 near hole 58), said tip end being unsupported by anything other than said bracket.
See 112b rejection for “said tip end being unsupported by anything other than said bracket”.
Support arm 58 is supported by vertical support rod 14 (Column 3 Lines 62-65; second connection means 24 connects support post 14 with support arm 16).

Regarding claim 11, Bierdeman as modified teaches the rotisserie assembly of claim 1, wherein:
said bracket (second connection means 24) comprises at least one rod-engaging hole within an outer surface of the bracket (Figure 3; hole through portion 82 of second connection means 42 through which vertical support rod 14 is disposed through), each of the at least one rod-engaging hole being sized to accept the single rod member extending upward proximate the heat source (Figure 4 Column 3 Lines 62-65; second connection means 24 connects support post 14 with support arm 16).
See claim interpretation above for “at least”.
Figure 4 clearly shows that support post 14 extends through second connection means 24 and thus the support post 14 must have at least one rod-engage hole sized to accept support post 14.

Regarding claim 13, Bierdeman as modified teaches the rotisserie assembly of claim 1, wherein:
said bracket (second connection means 24) further comprises a bracket locking device (bolt 34), said bracket locking device enabling the bracket and the rotisserie assembly to be attached at a location along the single rod member (Figure 3 Column 4 Lines 40-47; bolt 34 threaded into second connection means 24 allows the user to control how high above the base 12 that the support arm 16 is supported).


Claims 1, 9, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 20090025573 A1) in view of Brown (US 20140261013 A1).
	Regarding claim 1, Thompson teaches a rotisserie assembly (Figure 1) comprising: 
a bracket (carrier bracket 16) that is attachable to a single rod member (support post 18) extending upward proximate a heat source (Paragraph 48; spit rod 12 when mounted to the carrier bracket 16 is elevated above a heat source);
Since support post 18 supports spit rod 12 above a heat source via carrier bracket 16, support post 18 must inherently be extending upwards proximate to a heat source. 
a rotating rod (Paragraph 56; spit rod 12 which can be rotated by drive-motor 14) positionable within and extending from the bracket (Figure 1 Paragraph 7; carrier bracket for mounting the spit rod 12 and spit rod can clearly be seen extending from the carrier bracket); and
a motor (drive-motor 14) removably connected to the rotating rod (Paragraph 39; drive-motor 14 is adapted to be removably mounted to the inner end of the spit rod 12) and configured to rotate the rotating rod, any prongs along the rotating rod, and any food items positioned along the rotating rod (Paragraph 56; drive-motor 14 rotates the rod 12 and meat);
Skewer 100 can secured relative to the rod 16 (Paragraph 65) and thus would be rotated by the drive-motor 14.
wherein a portion of the rotating rod is positionable over the heat source (Paragraph 48; spit rod 12 when mounted to the carrier bracket 16 is elevated above a heat source) while being connected to the single rod member extending upward proximate the heat source via the bracket (Paragraph 7; spit rod is mounted by a bracket which in turn is supported by an upright support post) 
Since support post 18 supports spit rod 12 above a heat source via carrier bracket 16, support post 18 must be extending upwards proximate to a heat source. 
Thompson fails to teach:
the bracket further comprising a female member within the bracket
wherein the motor further comprises a male member extending from the motor and configured to engage with the female member within the bracket, thereby securing the motor to the bracket,
	Brown teaches a rotisserie, wherein:
the bracket (motor mounting bracket 80) further comprising a female member within the bracket (Figure 4; groove 330 of the motor mounting bracket 80)
	the motor (electric motor 140) further comprises a male member extending from the motor (Paragraph 27; motor fastening pin 541 from the motor 140) and configured to engage the female member within the bracket, thereby securing the motor to the bracket (Paragraph 27; groove 330 receives motor fastening pin 541 for removably coupling the motor 140 to the mounting plate).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Thompson with Brown and included a motor fastening pin that connects with a female groove portion of the bracket. This would have been so that the motor would be removably coupled with the bracket (Brown Paragraph 27) and to provide further support for the motor when motor is coupled to the bracket.

Regarding claim 9, Thompson as modified teaches the rotisserie assembly of claim 1, wherein:
said bracket (carrier bracket 16) comprises (i) a first rotating rod support member proximate a first side of said bracket (Figure 4 Paragraphs 42-43; base 40 of the open-ended recesses 44 of which the edge 52 is thinner to reduce the area of sliding contact between the edge 52 and the spit rod 12), and (ii) a second rotating rod support member proximate an opposite second side of said bracket (Figure 4 Paragraphs 42-43; base 38 on the opposite side of the bracket 16 of the open recess 42 of which the edge 50 is thinner to reduce the area of sliding contact between the edge 50 and the spit rod 12), wherein said rotating rod is positionable within the bracket (Paragraph 10; first and second low-friction stationing bearing surfaces which support the spit rod) so as to (i) extend within a rod-engaging member of the motor (Paragraph 55; drive-motor 14 is mounted to the inner end 22 of rod 12), (ii) contact a lower surface of the first rotating rod support member (Figure 2 Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 43 and 46), (iii) contact an upper surface of the second rotating rod support member (Figure 2 Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 43 and 46), and (iv) exit said bracket so that the portion of the rotating rod that is positionable over the heat source is opposite the motor (Figure 2 shows the spit rod positioned through inserts 34 and 36 and extending over a location wherein a heat source could be positioned).
It is clearly taught by Figure 2 and Paragraph 55 that the rod 12 is in contact with the upper surface of the first rotating rod support member as the base 40 of recess 44 supports rod 12. Furthermore, it is clearly taught by Figure 2 and Paragraph 55 that the rod 12 is in contact with the lower surface of the second rotating rod support member as the base 38 of recess 42 supports rod 12.

Regarding claim 12, Thompson as modified teaches the rotisserie assembly of claim 1, wherein:
said bracket (carrier bracket 16) comprises two rod-engaging holes (apertures 54 and 56) within an outer surface of the bracket (Figure 4; apertures 54 and 56 are on the outer surface of carrier bracket 16), 
each of the two rod-engaging holes (aperture 54 and 56) being sized to accept the single rod member extending upward proximate the heat source (Paragraph 44; aligned circular apertures 54 and 56 for mounting bracket 16 to support post 18), 
Paragraph 48 further teaches that spit rod 12 is intended to be elevated above a heat source. Thus, the support post 18 would be extending upwards proximate to a heat source.
wherein the two rod-engaging holes (aperture 54 and 56) of the bracket comprise a first rod-engaging hole within an upper outer surface of the bracket (Figure 4; aperture 56 is within an upper outer surface of the mounting bracket 16), and a second rod-engaging hole within a lower outer surface of the bracket (Figure 4; aperture 54 is within an lower outer surface of the mounting bracket 16).

Regarding claim 19, Thompson teaches a rotisserie assembly comprising: 
a bracket (carrier bracket 16) that is attachable to a single rod member (support post 18) extending upward proximate a heat source (Paragraph 48; spit rod 12 when mounted to the carrier bracket 16 is elevated above a heat source); 
Since support post 18 supports spit rod 12 above a heat source via carrier bracket 16, support post 18 must be inherently extending upwards proximate to a heat source. 
a rotating rod (Paragraph 56; spit rod 12 which can be rotated by drive-motor 14) positionable within and extending from the bracket (Figure 1 Paragraph 7; carrier bracket for mounting the spit rod 12 and spit rod can clearly be seen extending from the carrier bracket), 
wherein a portion of the rotating rod is positionable over the heat source (Paragraph 48; spit rod 12 when mounted to the carrier bracket 16 is elevated above a heat source) while being connected to the single rod member extending upward proximate a heat source via the bracket (Paragraph 7; spit rod is mounted by a bracket which in turn is supported by an upright support post) 
two or more prongs (Figure 3; two skewers 100) positionable along and movable along the rotating rod (Paragraph 66; position of the skewer 100 with respect to rod 12 to be adjusted), 
wherein each prong (Figure 6; skewer 100) comprises (i) a prong base (collar 102), and (ii) two or more prong stakes (prongs 104 and 106) extending from the prong base (Paragraph 65; a pair of parallel spaced apart prongs 104 and 106 extend from the collar); 
and a motor (drive-motor 14) removably connected to the rotating rod (Paragraph 39; drive-motor 14 is adapted to be removably mounted to the inner end of the spit rod 12) and configured to rotate the rotating rod (Paragraph 56; motor will rotate the rod 12), any prongs along the rotating rod (Paragraph 21 and 22; the skewer is mounted along securely along the spit rod and is used to carry food), and any food items positioned along the rotating rod (Paragraphs 53 and 56; motor will the meat which is mounted on the rod 12), 
Because the skewer is mounted securely along the spit rod and the spit rod is rotated by the motor, it is inherent that the skewer would rotate along with the spit rod by the motor.
wherein said bracket (carrier bracket 16) comprises (i) a first rotating rod support member proximate a first side of said bracket (Figure 4 Paragraphs 42-43; base 40 of the open-ended recesses 44 of which the edge 52 is thinner to reduce the area of sliding contact between the edge 52 and the spit rod 12), and (ii) a second rotating rod support member proximate an opposite second side of said bracket (Figure 4 Paragraphs 42-43; base 38 on the opposite side of the bracket 16 of the open recess 42 of which the edge 50 is thinner to reduce the area of sliding contact between the edge 50 and the spit rod 12), and wherein said rotating rod is positionable within the bracket (Paragraph 10; first and second low-friction stationing bearing surfaces which support the spit rod)  so as to (i) extend within a rod-engaging member of the motor (Paragraph 55; drive-motor 14 is mounted to the inner end 22 of rod 12), (ii) contact a lower surface of the first rotating rod support member (Figure 2 Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 43 and 46), (iii) contact an upper surface of the second rotating rod support member (Figure 2 Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 43 and 46), and (iv) exit said bracket so that the portion of the rotating rod that is positionable over the heat source is opposite the motor (Figure 2 shows the spit rod positioned through inserts 34 and 36 and extending over a location wherein a heat source could be positioned).
It is clearly taught by Figure 2 and Paragraph 55 that the rod 12 is in contact with the upper surface of the first rotating rod support member as the base 40 of recess 44 supports rod 12. Furthermore, it is clearly taught by Figure 2 and Paragraph 55 that the rod 12 is in contact with the lower surface of the second rotating rod support member as the base 38 of recess 42 supports rod 12.
Thompson fails to teach:
the bracket further comprising a female member within the bracket
wherein the motor further comprises a male member extending from the motor and configured to engage with the female member within the bracket, thereby securing the motor to the bracket,
	Brown teaches a rotisserie, wherein:
the bracket (motor mounting bracket 80) further comprising a female member within the bracket (Figure 4; groove 330 of the motor mounting bracket 80)
	the motor (electric motor 140) further comprises a male member extending from the motor (Paragraph 27; motor fastening pin 541 from the motor 140) and configured to engage the female member within the bracket, thereby securing the motor to the bracket (Paragraph 27; groove 330 receives motor fastening pin 541 for removably coupling the motor 140 to the mounting plate).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Thompson with Brown and included a motor fastening pin that connects with a female groove portion of the bracket. This would have been so that the motor would be removably coupled with the bracket (Brown Paragraph 27) and to provide further support for the motor when motor is coupled to the bracket.



Regarding claim 20, Thompson as modified teaches a method of using the rotisserie assembly of claim 19.
See rejection of claim 19 above regarding Thompson.
said method comprising: 
positioning the rotating rod (rod 12) so as to (i) contact an upper surface (edge 52 of base 36) of a first rod support member of the bracket (Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 34 and 36), 
(ii) extend within a rod-engaging member of the motor (Paragraph 55; drive-motor 14 is mounted to the inner end 22 of the rod 12), and 
(iii) contact a lower surface (edge 50 of base 34) of a second rod support member of the bracket (Paragraph 55; rod 12 is supported by the bases 38 and 40 of the recesses 42 and 44 in the plates or inserts 34 and 36), 
the second rod support member being positioned between the first rod support member and the rod-engaging member of the motor (Figures 2 and 4; base 38 on insert 34 is positioned between base 40 on insert 46 and drive-motor 14).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 20090025573 A1) in view of Brown (US 20140261013 A1) and in further view of Severdia (US 4112832 A).
Regarding claim 10, Thompson as modified teaches the rotisserie assembly of claim 9, wherein:
(i) the first rotating rod support member (edge 52), and (ii) the second rotating rod support member (edge 50) comprises a set of bearings (Paragraph 15; first and second bearing surfaces are defined in the carrier bracket).
Thompson fails to teach:
each of (i) the first rotating rod support member, and (ii) the second rotating rod support member comprises a set of bearings.
Severdia teaches a rotisserie, wherein:
each of (i) the first rotating rod support member (rollers 33 and 34 next to clamp 27L), and (ii) the second rotating rod support member (rollers 33 and 34 next to clamp 27R) comprises a set of bearings.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Thompson with Severdia and modified Thompson with the teachings of Severdia and included the two pair of rollers 33 and 34. This would be done so that the weight of the rod and its contents is absorbed by the rollers (Severdia Lines 30-35) and so the spit runs freely and there is no weight supported by the motor (Severdia Column 1 Lines 14-20).
	

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdeman (US 4932391 A) in view of Brown (US 20140261013 A1) and in further view of VAN DER MERWE (US 20190053661 A1).
Regarding claim 14, Bierdeman as modified teaches the rotisserie assembly of claim 1, wherein:
a brace 50 which connects the motor 46 to the support post 14 and is used to support the motor 46 (Column 5 Lines 1-8)
Bierdeman fails to teach:
a motor swivel bracket, said motor swivel bracket being sized and designed to be positionable between the bracket and the motor,
wherein the male member extends from the motor swivel bracket.
VAN DER MERWE teaches a barbeque construction kit, wherein:

a motor swivel bracket (motor mounting bracket 36.1), said motor swivel bracket (motor mounting bracket 36.1) being sized and designed to be positionable between the bracket (second support extender 36.2) and the motor (Figure 3; motor mounting bracket 36.1 is positioned between the second support extender 36.2 and rotisserie motor 16).
the rotisserie motor 16 is mounted onto the motor mounting bracket (Paragraph 55) and wherein the motor mounting bracket, otherwise known as a support extender (Paragraph 23), is attached to the frame (Paragraph 32).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Bierdeman with VAN DER MERWE and include the motor mounting bracket on the grill device. This would be done so that the motor mounting bracket can protect, stabilize, and support the motor.
Since the motor swivel bracket is positioned between the motor and the bracket, the male member would inherently extend from the direction of the male swivel bracket toward the bracket. Furthermore, Brown Figure 3 shows a large cylindrical portion between the cylindrical shape labeled motor 140 and motor mounting bracket 80. Under one interpretation, this portion could be considered a motor mounting bracket from which the motor fastening pin 541 clearly extends from.

Regarding claim 15, Bierdeman as modified teaches the rotisserie assembly of claim 14.
VAN DER MERWE further teaches:
said motor swivel bracket further comprises a cutout along an upper edge of the motor swivel bracket base member (Figure 3; upper edge of motor mounting bracket 36.1 has a cutout), said cutout being sized so that the motor-engaging end of the rotating rod can extend therethrough (Figure 3; the drive end 40 of the cooking accessory 18 can clearly be seen extending through said cutout into the motor).
Paragraph 56 teaches that the drive end 40 of the cooking accessory 18 that is to be received within the rotisserie motor 16.   
See Claim 14 for motivation.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bierdeman (US 4932391 A) in view of Brown (US 20140261013 A1) and in further view of Horne (US 20170303741 A1).
Regarding claim 18, Bierdeman teaches the rotisserie assembly of claim 1.
See rejection of claim 1 above regarding Bierdeman.
Bierdeman fails to teach:
and at least one additional kit component selected from: 
(I) a base pan member comprising: a base pan member lower wall having a pan outer periphery, and from one to sixteen side walls extending upward from said base pan member lower wall and along said pan outer periphery; 
(II) at least two rod members, each of which is attachable to so as to extend upwardly along opposite sides of said pan outer periphery; 
(III) a griddle that is attachable to and detachable from at least one of said at least two rod members; 
(IV) a grill that is attachable to and detachable from at least one of said at least two rod members; and 
(V) one or more ring members, each ring member comprising: a ring base having a ring outer periphery, at least two ring connectors along opposite sides of said ring outer periphery, and at least two ring tubular members extending substantially perpendicular to said ring base, said at least two ring tubular members being attached to said ring base via said at least two ring connectors;  18wherein each ring tubular member has a tubular diameter dtm that enables said one or more ring members to be positioned and stacked along said at least two rod members.
	Horne teaches:
and at least one additional kit component selected from: 
(I) a base pan member (base pan member 10) comprising: a base pan member lower wall (base pan lower wall 11) having a pan outer periphery (pan outer periphery 12), and from one to sixteen side walls extending upward from said base pan member lower wall and along said pan outer periphery (Figure 1 Paragraph 40; one or more side walls 13 extending upwards from said base pan member lower wall 11 and along said pan outer periphery 12); 
See claim interpretation for “from … to”.
(II) at least two rod members (two rod members 14), each of which is attachable to so as to extend upwardly along opposite sides of said pan outer periphery (Paragraph 40; each of the two rod members extending upward along the outer sides of the pan outer periphery 12); 
(III) a griddle (griddle 40) that is attachable to and detachable from at least one of said at least two rod members (Paragraph 40; griddle 40 is attachable and detachable from at least one of at least two rod members 14); 
(IV) a grill (grill 50) that is attachable to and detachable from at least one of said at least two rod members (Paragraph 40; grill 50 is attachable to and detachable from at least one of said at least two rod members 14); and 
(V) one or more ring members (two or more ring members 20), each ring member comprising: a ring base having a ring outer periphery (Paragraph 40; ring base 21 having a ring outer periphery 22), at least two ring connectors along opposite sides of said ring outer periphery (Paragraph 40; at least two ring connectors 23 along opposite sides of the ring outer periphery 22), and at least two ring tubular members extending substantially perpendicular to said ring base (Paragraph 40; at least two ring tubular members 24 extending substantially perpendicular to said ring base 21), said at least two ring tubular members being attached to said ring base via said at least two ring connectors (Paragraph 40; at least two ring tubular members 24 being attached to the ring base 21 via two ring connectors 26); 
18wherein each ring tubular member has a tubular diameter dtm that enables said one or more ring members to be positioned and stacked along said at least two rod members (Paragraph 40; each ring tubular member 24 has a tubular diameter dtm that enables at least two ring members 20 to be positioned and stacked along at least two rod members 14).
	Figure 9 teaches various devices and grills which are each connect to a single rod member 14 while being positioned above a base pan member for the purpose of cooking food (Paragraph 13).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Bierdeman with Horne and modified the grill taught by Horne with by adding the grill device including the skewers taught by Figure 4 Bierdeman. This would be done so that a rotisserie effect can be performed when desired (Bierdeman Column 4 Lines 64-68). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763